 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    DARRELL CONNERS,                                  Case No. 3:15-cv-00372-RCJ-CBC
12                       Petitioner,                    ORDER
13           v.
14    RENEE BAKER, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 54), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

20   time (first request) (ECF No. 54) is GRANTED. Respondents will have through January 4,

21   2019, to file a response to petitioner’s motion to stay and abey proceedings or in the alternative

22   for partial dismissal (ECF No. 52).

23          DATED: November 7, 2018.
24                                                                ______________________________
                                                                  ROBERT C. JONES
25                                                                United States District Judge
26
27

28
                                                       1
